DETAILED ACTION
The following Office Action is in response to the Amendment filed on March 9, 2022.  Claims 1 and 4-12 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “II. Claim Objections” section on page 5 of the Applicant’s Response filed on March 9, 2022, the amendment to claim 9 to address the informality has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.

Response to Arguments
Concerning the “III. Claim Rejections Under 35 U.S.C. § 102” section on pages 5-6 of the Applicant’s Response filed on March 9, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Kim reference does not teach the limitations of “a support section being a middle part connected to the stem section wherein a hole is formed at the support section” or “wherein a cerclage rope is inserted into the tube and loose ends of the cerclage rope meet in the stem section through the hole”, arguing that the hole as interpreted by the examiner in the Kim reference is part of a knot delivery device and not the tissue protective device.  However, the examiner asserts that the labeling of particular parts as a tissue protective device and knot delivery device is completely arbitrary.  It is completely reasonable for a person having ordinary skill in the art to interpret 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0029629, hereinafter Kim ‘629).
Concerning claim 1, the Kim ‘629 prior art reference teaches a tissue protection device (Figure 5), the tissue protection device comprising: a tube (Figure 5; 30), the tube having a stem section being an upper part (Figure 5; proximal portion of 30), a support section being a middle part connected to the stem section (Figure 5; distal portion of 30), wherein a hole is formed at the support section (Figure 4; 34), and a tricuspid valve insert being a lower part being connected to the support section (Figure 1; 24), wherein the tricuspid valve insert is configured to traverse a tricuspid valve (Figure 2; 24), the tricuspid valve insert having a distal portion, the tricuspid valve insert having a stopper positioned on the distal portion of the tricuspid valve insert to prevent the distal portion of the tricuspid valve insert from going deep inside a myocardium (Figure 1; 24a), wherein a cerclage rope is inserted into the tube (Figure 5; 10) and loose ends of the cerclage rope meet in the stem section through the hole (Figure 5; the loose ends meet to at hole 34 to form the knot
Concerning claim 4, the Kim ‘629 reference teaches the device of claim 1, wherein the support section is more rigid than the tricuspid insert ([¶ 0060], tube 30 which comprises the support section is made of sturdy material, while the tricuspid insert is made of a material that is intended to be flexible).
Concerning claim 5, the Kim ‘629 reference teaches the device of claim 1, wherein the tube is thicker at the support section than the tricuspid valve insert (Figure 5; 30).
Concerning claim 6, the Kim ‘629 reference teaches the device of claim 1, wherein a protrusion is formed at an upper portion of the tricuspid valve insert (Figure 1; 22, sinus tube protrudes from an upper portion 26 of the tricuspid insert therein allowing it to be defined as a protrusion).
Concerning claim 7, the Kim ‘629 reference teaches the device of claim 1, wherein the stopper is a circular protrusion (Figure 2; 24a).
Concerning claim 8, the Kim ‘629 reference teaches the device of claim 1, wherein the tricuspid valve insert becomes narrower at a lower end portion of the tricuspid valve insert ([¶ 0048]).
Concerning claim 9, the Kim ‘629 reference teaches the device of claim 1, wherein the tricuspid valve insert maintains a C-shape between the hole and the stopper without being in contact with a wall of the tricuspid valve (Figure 1; 24).
Concerning claim 10, the Kim ‘629 reference teaches the device of claim 1, wherein the support section is straight (Figure 5; 30).
Concerning claim 11, the Kim ‘629 reference teaches the device of claim 1, wherein the stem section is straight (Figure 5; 30).
Concerning claim 12, the Kim ‘629 prior art reference teaches a tissue protection device (Figure 5), the tissue protection device comprising: a tube (Figure 5; 30), the tube having a stem proximal portion of 30), a support section being a middle part connected to the stem section (Figure 5; distal portion of 30), wherein a hole is formed at the support section (Figure 4; 34), and a tricuspid valve insert being a lower part being connected to the support section (Figure 1; 24), wherein the tricuspid valve insert maintains a C-shape (Figure 2; 24), wherein the tricuspid valve insert having a stopper positioned on the distal portion of the tricuspid valve insert, and wherein a cerclage rope is fed into the tube (Figure 5; 10) and loose ends of the cerclage rope meet in the stem section through the hole (Figure 5; the loose ends meet to at hole 34 to form the knot).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Melsheimer reference (US 2007/0100257) teaches a wire guide device having a similar tubular structure with a rope extending through the tube and loose ends of the robe meeting at a hole through a middle section of the tube (Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/25/2022